 AMERICAN FEDERATION OF TV AND RADIO ARTISTS241[The Board set aside the election held on May 2, 1966, among theemployees employed at the facility located at 407 West ComptonBoulevard, Gardena, California.][Text of Direction of Second Election omitted from publication.] 2aAn election eligibility list,containing the names and addres',es of all the eligiblevoters,must be filed by the Employer with the Regional Dimector for Region 21 withindays after the date of issuance of the Notice of Second Election by the Regional Direc-torThe Regional Director shall make the list available to all parties to the election. Noextensionof time tofile this list shall be granted by the Regional Director except in extra-ordinary circumstancesFailure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filedExcelsior Underwear, Inc,156 NLRB 1236.American Federation of Television and RadioArtists (AFTRA),New York LocalandWestinghouse Broadcasting Company,Inc. (Del.).Case 2-CE43. July 28,1966DECISION AND ORDEROn September 9, 1964, Trial Examiner Thomas F. Maher issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices within the meaning of the National Labor Relations Act,as amended, and recommending that it, cease and desist, therefromand take certain affirmative action, as set forth in the Trial Exam-iner's Decision attached as Appendix A to the attached Trial Exam-iner's Supplemental Decision. The General Counsel anti the Respond-ent filed exceptions to the Trial Examiner's Decision and theRespondent filed a brief in support of its exceptions. Thereafter, onApril 6, 1965, the National Labor Relations Board issued an Orderreopening the record and remanding the proceeding to theRegionalDirectorforRegion2 for further hearingfor the purpose ofadducing additional evidence, as set forth in theBoard's Orderattached as Appendix B to the Trial Examiner's Supplemental Deci-sion.On December 10, 1965, the Trial Examinerissued his Supple-mental Decision in the above-entitled proceeding, finding that theRespondent had engagedin and wasengagingin certain unfair laborpractices within the meaning of the Act andrecommending that itcease and desist therefrom and take certainaffirmative action, as setforth in the attachedTrial Examiner'sSupplementalDecision.There-after, the General Counsel and the Respondentfiled exceptions tothe Trial Examiner's SupplementalDecision and briefs in supportthereof.160 NLRB No. 24.257-551-67-vol. 160-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord in this proceeding including the Trial Examiner's Decision,the Trial Examiner's Supplemental Decision, the exceptions andbriefs, and finds merit in certain of the exceptions of the Respondent.Accordingly, the Board adopts the findings, conclusions, and recom-mendations of the Trial Examiner only to the extent that they areconsistent with this Decision and Order.TheAmerican Federation of Television and Radio Artists(AFTRA), New York Local, the Respondent herein, represents aunit of radio performers at radio station WINS which operates inthe New York City area. The Respondent and its affiliates are partiesto numerous agreements, covering similar classifications of employees,throughout the country, including agreements with various otherradio stations in the New York City area.On July 28, 1962, the Charging Party herein called WestinghouseorWINS, purchased radio station WINS from Gotham Broadcast-ing Company,-and assumed the collective-bargaining agreement thenin effect between Gotham and the Respondent. Paragraph 8 of theGotham contract permittedWINS to purchase "package shows"(i.e., broadcast material of any length produced by anyone other thanthe station broadcasting it) on the condition that the producer of thepackage show agreed in its contract with WINS "to sign, adopt andconform to the" Gotham agreement and that such producer "becomesa signatory to" the Gotham agreement "prior to the first broadcastof the program." In addition, paragraph 9 of the Gotham contractprovided that the AFTRA Code of Fair Practice for CommercialBroadcasting and the AFTRA Code of Fair Practice for Transcrip-tions and Recordings "are hereby made a part of this agreement withthe same force and effect as though fully set forth herein" and that if"there is any inconsistency between the said Codes and this contractthe Codes shall prevail." 1 Paragraph 65 of the 1963=1966 Code ofFair Practice for Commercial Broadcasting contains a subcontractingprovision which is identical in substance to paragraph 8 in theGotham contract. The complaint does not allege that the Respondentviolated the Act by entering into or maintaining the Gotham contractor AFTRA's codes of fair practices.When the Respondent and Westinghouse began negotiations for anew contract around the end of 1962, the Respondent requested thatIThe Respondent and Its affiliates have issued various codes of fair practice,some ofwhich are in evidence.One of the codes which Is in evidence Is the 1963-1966 NationalCode of Fair Practice for Commercial Broadcasting.This code, which apparently containsthe same provisions as the earlier codes, apparently signed by Westinghouse on or aboutJuly 16, 1964,is effective from November 16, 1963, to November 15, 1966, and governs thewages, hours, and working conditions of "radio artists." AMERICANFEDERATIONOF TVAND RADIO ARTISTS243the new contract include paragraph 8 of the Gotham contract. West-inghouse refused to include that clause or several modified versionsof that clause on the grounds that they were unlawful under theantitrust laws and under Section 8(e).During the final negotiation session, the Respondent proposed thata clause, essentially the same as paragraph 7 of the present contract,be included in the contract, and indicated that it would strike if thecontract did not contain such clause. Although Westinghouse's legalcounsel contended that even this clause was unlawful, the stationmanager, who had the final authority as to the matter, said that"he was not willing to accept a strike . . . that he would sign it, buthe had no intention of policing the wage rates being paid employeesby other employers with whom he happened to be doing business."The parties signed their current agreement on August 6, 1963. Para-graph 7 of this contract provides:Nothing in this agreement shall be construed as preventingWINS from buying package shows or other broadcasting mate-rialmade exclusively for use over WINS from independentcontractors providing, however, that WINS in its contract withthe packager receives a representation and warranty that theperformers of the package program, or other broadcast material,have been paid compensation not less than the compensationwhich would have been payable to said performers if WINS hadproduced the program or other broadcast material itself.2This contract, unlike the Gotham contract, incorporates the Respond-ent's codes of fair practice only to a limited extent, and does notincorporate any portion of a code affecting WINS purchase of pro-gram material produced by subcontractors.In August 1963, shortly after the parties signed the contract con-taining paragraph 7, a question arose concerning the implementationof paragraph 7. At that time WINS was planning to institute a heli-copter reporting service for the purpose of reporting traffic condi-tions during rush hours. During the early stages of WINS' negotia-tions with Carson Helicopter, which ultimately provided this service,WINS Station Manager Olds, who then assumed that the helicopter-announcer came within the scope of paragraph 7 of the Respondent'scontract with WINS, discussed the terms and conditions of employ-ment of this announcer with the Respondent's representative. How-ever, in October 1963, when WINS signed a contract with CarsonHelicopter,WINS refused to accede to the Respondent's claim thatparagraph 7 requires that WINS insure that this announcer be paidsuch compensation as if he were employed by WINS. WINS tookz The work "exclusively" was added to paragraph 7 subsequent to the final negotiationsession. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe position at that time that it could not affect the terms of employ-ment of this announcer as he was the employee of another employer.The Respondent instituted arbitration proceedings over this issue,and the arbitration proceedings have been stayed by the terms of atemporary injunction. No modification was ever made in the pay ofthe helicopter-announcer and Carson Helicopter provided the heli-copter reporting service until about the end of March 1964 whenWINS canceled the service.The complaint alleges that the Respondent violated Section 8(e)by entering into and by maintaining in effect paragraph 7 of itscontract with WINS.In his original Decision and Order, the Trial Examiner found thatthe issue was "one primarily of grammatical construction rather thanlegal interpretation" ; that the language of paragraph 7 "accomplishesprecisely what language of Section 8(e) forbids"; that the Union"by admittedly entering into such an agreement thereby violatedSection 8(e) . . ."; and that it was therefore unnecessary to findwhether the maintenance of the contract was a violation as allegedin the complaint. He accordingly rejected the Respondent's offer ofproof concerning the implementation of paragraph 7 of the contract.On April 6, 1965, the Board in light of its acceptance of the remandby the Court of Appeals for the District of Columbia in theWilsoncase,3 reopened the record in the present case and remanded the pro-ceeding for further hearing. The Board ordered that evidence bereceived "concerning the object of paragraph 7 . . . including suchevidence as will enable the Board to determine whether each of theparties . . . understood and acquiesced in a secondary object for theclause . . . and/or whether secondary consequences within Section8 (e)'s intendment would probably flow from ... paragraph 7...." 4On December 10, 1965, the Trial Examiner issued his SupplementalDecision in which he found that, in insisting on the inclusion ofparagraph 7, the Respondent's "objectives were two fold"-the pro-tection of union members locally and the protection of those employedin the unit; and that as at least one objective was not "the protectionof unit members," the execution of paragraph 7 was a violation ofSection 8(e). He further found "it unnecessary to draw any furtherconclusions relative to the implementation to the contract ..."3Meat and Highway Drivers, Docknven, Helpers and Miscellaneous Truck TerminalEmployees,Local Union No. 710,IBT v. N L.R.B.,335 F.2d 709 (CA D.C.),enfg.In part,setting aside in part, and remanding in partWilson and Co.,Inc,143 NLRB1221. SeealsoLoeal 710,Meat and Highway Drivers, etc.v.N.L.R.B.,348 F.2d 803(C.A.D.C.).4SeeMeat and Highway Drivers v.N.L.R.B.,supraat 716,where the court said : "Toconclude that a contract term falling within the letter of§18 (e)properly falls within its-prohibition,there must be either a finding that both parties understood and acquiesced ina secondary object for the term, or a finding that secondary consequences within § 8(e)'sintendment would probably flow from the clause, in view of the economic history andcircumstances of the industry,the locality, and the parties." [Footnotes omitted.] AMERICAN FEDERATION OF TV AND RADIO ARTISTS245As we consider this case for the second time, the issues before usare as follows: (1)Was paragraph 7 unlawful on its face; (2) If not,did the parties nonetheless "understand and acquiesce" in a secondaryobject for paragraph 7; and (3) Did the Respondent violate Section8(e) by seeking to give effect to paragraph 7 with respect to thehelicopter-pilot of Carson Helicopter Company?1.The lawfulnessof paragraph 7 on its faceWe initially find that,on its face,paragraph 7 is lawful underSection 8(e).The test as to the primarynature of a clause has beenstated by the Court of Appeals for theDistrict of Columbia aswhether the clause "seeks to protect wage andjob opportunities ofthe employees covered by the contract." 5The Respondent's contractwith WINS regulates the termsof employmentofWINSemployeeswho perform on the radio. Paragraph 7 of the contractrequires thatradio performerswho are employed by subcontractors in the produc-tion of broadcast material made exclusively for WINSshould notbe paid "less than the compensation . . . payable tosaid performersifWINS had produced the . . . material itself." By thusremovingfrom WINS "the temptation of cheap labor through substandardsubcontractors" paragraph 7 would protect the work andwork stand-ards of unit employees represented by the Respondent. We accord=ingly find that' paragraph 7 constitutes a lawful-"work standards"clause.62.The object of the parties in agreeingto paragraph 7The question remains, however, whether, notwithstanding the factthat paragraph 7 is hiwful on its face, the parties understood andacquiesced in a secondary object for the term .7'`Groot, theRespond-ent's executive secretary, testified, and the TrialExaminer found,that one of the objects of the Respondentin seeking paragraph' 7was the protection of work standards of individuals ' working atWINS who were represented by the Respondent. However, relyingon Groot's further testimony that the Respondent also sought bymeans of paragraph 7 to protect the work standardsof employees"in the area" whom it represented, the Trial Examiner concluded thatunder the Board's decision inCalhoun Dry WallatheRespondentviolated Section 8(e) by entering into the clause with theobject ofprotecting union members generally. We disagree for the followingreasons.5 orange Belt District Council of Painters No.118v.ATL R B.,328 F 2d 534, 538(CADC.).8Meat and Highway Driversv N.L R B.,supraat 7167 See the language of the Court of Appeals inMeat and HighwayD iversv.N.L R B.,supra,quoted above in footnote 4.8154 NLRB 997. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the first place, Groot made it clear in his testimony that only inits "original discussions" withWINS did the Respondent seek toprotect the work standards of employees "in the area." At that time,the Union was demanding that the agreement include paragraph 8of the Gotham contract. This paragraph, which requires that sub-contractors become signatories to the union agreement, would appearto be -a "union signatory" clause, and if the parties had entered intoa contract including such clause they probably would have violatedSection 8(e). But WTINS objected to paragraph 8 precisely becausein its view it violated Section 8(e), and after further negotiationsthe parties reached agreement on paragraph 7, which we have foundis a lawful primary clause on its face. Indeed, even when it agreedto paragraph 7, WINS stated that it had no intention to police thewages of other employer's employees. We also consider it significantin this regard that, in testimony not mentioned by the Trial Exam-iner,Groot further said that the Respondent's concern for otheremployees in the area "did not reflect itself in the final provisions inthe agreement." It is thus apparent that, although in the early stagesof negotiations the Respondent may have been seeking to achieve asecondary object,WINS never acquiesced in this object, and thatparagraph 7, resulting from the give and take of the bargainingnegotiations, represents a mutual effort by the parties to reach anagreement which was lawful under Section 8(e). That the partieshad a lawful object in entering into an agreement in August 1963,is further indicated by the fact that while, as noted, the Gotham con-tract,which had been assumed by WINS, incorporated the "union-signatory" provisions in the Respondent's codes of fair practices, thelater agreement between WINS and the Respondent did not incor-porate such provisions.In any event, in disagreement with the Trial Examiner, we findthat even if Groot's statements represented an object of the partiesin obtaining paragraph 7, such object was not secondary. In findingthat Groot's statement that the Respondent was seeking to protectunion members in the area indicated an unlawful object, the TrialExaminer relied particularly on the Board decision after remand intheCalhoun Drywallcase.9 In that case the Board held that therespondent union violated Section 8(b) (4) (B) by engaging in con-duct "aimed at aiding union members generally." However, there,unlike the present case, the signatory employer did not employ thosecategories of employees whose work standards the union sought toaffect. Since in such a situation there was no "principal work unit,"9 Supra;see alsoMuskegonBricklayers Union # 5 (Greater Muskegon General Contrac-tors Asosciation),152 NLRB 360, Member Fanning dissenting on grounds not relevantherein. AMERICAN FEDERATION OF TV AND RADIO ARTISTS247the union's conduct was clearly designed not to protect the wages andjob opportunities of employees covered by the contract but solely toprotect union members generally. Such conduct, both the Board andthe courts have held, is unlawful under Section 8(b) (4) (B).10 Buthere, paragraph 7 deals with the subcontracting of the productionof broadcast material and the bargaining unit represented by theRespondent includes radio performers. We have already found thatthe Respondent was seeking to protect these unit employees by meansof this clause. The fact that the Respondent's representative admittedthat the Union also desired to protect the wage standardsof unionmembers not working for WINS does not, by itself, affect the law-fulness of such conduct. This is true because whenevera union alsorepresents other unitsof employees doing thesame type of work, itsconduct aimed at setting the wage rates and protecting the work ofunit employees will necessarily have the additional and incidentaleffect of protecting the wage standards of such otheremployees. Tofind that because of this additional object theUnion's conduct issecondary would mean thatin mostcases it wouldnot be permissiblefor a union to take action to obtain a "work-standards"clause.We accordingly find that paragraph 7 is lawfulon its face and theparties did not understandand acquiesce in a secondary object forthe clause 113.The implementation of paragraph 7We also reject the General Counsel's furthercontention that, evenif "at the time of the contract execution," the partieshad "no sec-ondary object" in entering into a contractcontainingparagraph 7,the subsequent application of paragraph 7 to the Carson Helicoptercontract was a secondary interpretation or implementation of thatparagraph, violative of Section 8(e). The Board has held thatpartiesto an agreement within the scope of Section 8 (e) violate that sectionby maintaining, reaffirming, or giving effect to such agreement.1210Calhoun Drywall Company,supraand the cases cited therein11 The General Counsel also contends that the Respondent's codes offair practice areevidence that the parties had a secondary object in enteringinto paragraph 7. However,although the commercial radio broadcasting code containswhat is apparentlyan unlawfulunion signatory clause, Westinghouse did not sign this code untilJuly 1964,some monthssubsequent to the executionof the contractcontaining paragraph7,and contrary to thefinding ofthe TrialExaminer,theWINS contract,unlike theGotham contract, does notincorporateby referencecode provisions relatingtowork to be done for WINS by sub-contractors.Further, inview of the facts that paragraph7 relatesonly to the buying ofbroadcast material"made exclusivelyfor use over WINS from Independent contractors"and WINS hasnormallypurchased only news programs fromindependentcontractors,whichIs the type of work done by unit employees, and It has purchased no packaged pro-grams for its "exclusive"use,we find it improbable that "secondary consequences" wouldflow from paragraph7.Cf.Meat and Highway Drivers v. N L R.B.,335 F 2d 709, 71612Dan McKinneyCo., 137 NLRB 649, MembersFanning andBrown not participating ;Retail Clerks Union, Local770 (The Frtto Company),138 NLRB 244, Members Fanningand Brownnot participating,remanded on groundsnot relevantherein,330 F 2d 458 ; cf.Truck DriversLocal No696,IBTCWVH (Freeto ConstructionCo, Inc.),149 NLRB 23 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, as the record shows that WINS refusedto implement para-graph 7 by refusing to insure that the Carson Helicopter employeewould receive the compensation which he would have received if hewere an employee of WINS, there is no factualbasisfor concludingthat the parties' conduct with respect to the Carson Helicopter con-tract constituted, entering into an agreement within themeaning ofSection 8(c) of the Act 13As we have found that the Respondent has not violated the Act,we shall accordingly dismiss the complaint in its entirety.[The Board dismissed the complaint in its entirety.]MEMBERJENIKINStook nopartin the above Decision and Order.13United AssociationPipeFitters LocalUnion No 539 (AmericanBoilerManufacturersAssociation),154 NLRB 314, footnote 7;Puget SoundDistrictCouncil, Lumbei & Saw-millWorkers,`United Brotherhood of Carpenters and JoinersofAmerica, AFL-CIO(United States Plywood Corporation),153 NLRB 547, footnote 1.In view ofthis finding,we find it unnecessary to decide whether, if WINS had agreedto apply paragraph 7 to Carson Helicopter's employee.there would be a violation of Sec-tion,;8(e),,,because,as contendedby the General Counsel, the work of the pilot-announcerwas not "fairly claimable" by employees in the unit represented by the Respondent Cf.Meat and-Highway Drivers v.N:L.R B.,supra,at 713 and 714 Our decision here is ofcourse confined tothe particular facts of this case and is not to be read as implying thatwe wouldnot find unlawful underSection 8(e) a clause written, or understood and in-tendedby,thecontracting parties,to cover in addition to "unit work" package shows orother broadcast material of a kind which unit employeesdo not and could not performTRIAL 'EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENT OF THE CASE-On September 9,'4964, a Decision,was issuedby Trial Examiner Thomas F.Maherin the above-entitled proceeding findingthatAmerican Federationof Tele-vision and Radio=Artists (AFTRA), New YorkLocal,Respondent herein, hadviolated.Section.8 (e) of, the NationalLaborRelations,Act; as,amended(29 U.S.C.,Seca151etseq.),herein calledthe Act,,by entering into agreementwith the West-inghouse B,roadcastingCompany,Inc., (Del:),Charging Partyin the'proceedingand hereinafterreferredto asthe,Company, whereby itagreed to refrain fromcontractingwith ,an independent'contractor,for packaged showsor other broad-castmaterialsmade exclusively for use overtheCompany's radio station WINSwhere theperformers on such programs and broadcast materials were paid atrates less thanwould have beenpayable under the agreementto the Company'sperformersifWINS had producedsuch programs.' .Thereafter on April 6, 1965, by orderof an,AssociateExecutiveSecretary ofthe NationalLaborRelations Board,herein referred to as the Board,and at thedirection of the Board, this proceeding was remanded to the Regional Director ofthe Board'sRegion 2for furtherhearing before me for the purpose of receivingevidence specified in detail hereafter.Pursuant to subsequent notice a hearingwas held beforeme inNew York, N.Y.,on August 10 and 11, 1965, where allpartieswere represented by counsel andafforded full opportunity, within theterms of the order of remand,a copy ofwhich is attached hereto asAppendix B, to be heard,adduce evidence, presentoral argument,and file briefs with me.Briefs werefiled by counsel for the Gen-eralCounsel and for the Respondent on October5, 1965.Counselfor the Com-pany didnot file a brief.Upon the considerationof the entire recordin this case,includingthe record ofthe hearingoriginallyheld beforeme on June 10, 1964, the briefs thereafter filed'A copy ofthe aforesaid Trial Examiner'sDecision is attached hereto asAppendix A AMERICANFEDERATION OF TV AND RADIO ARTISTS249withme by the parties, my Decision therein issued on September 9, 1964, andthose briefs recently filed, and upon my observation of the witnesses appearingbefore me I make the following:FURTHER FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BOARD'S REMANDAs set forth in detail(infra,Appendix B) the Board, by its April 6, 1965,remand, acquiescing in a decision of the Court of Appeals for the District ofColumbia Circuit inMeat and Highway Drivers, IBT, Local Union No. 710 v.N.L.R.B.,335 F.2d 709, reopened this proceeding to receive evidence concerningthe object of paragraph 7 of the agreement between Respondent and the Companywhich provided as follows:Nothing in this agreement shall be construed as preventing WINS from buyingpackage shows or other broadcast material made exclusively for use overWINS from independent contractors providing however, that WINS in itscontract with the packager receives a representation and a warranty that theperformers on the package program, or the broadcast material, have beenpaid compensation not less than the compensation wihch would have beenpayable to said performers if WINS had produced the program or otherbroadcast material itself.In its order the Board detailed 14 categories of evidence which it believes willenable it to determine whether each of the parties to the contract understood andacquiesced in a secondary object of the clause (i.e. the protection of union mem-bers generally rather than the protection of bargaining unit memberssolely)and/orwhether secondary consequences within the intendment of Section 8(e) of the Act 2would probably flow from the disputed contract provision in view of the economichistory and circumstances of the industry, locality, and the parties to the contract.The answers to the 14 questions propounded by the Board will be set forth indetail hereafter.II.THE NATURE OFTHE DISPUTE ARISING UNDERTHE CONTRACTIn my original Decision in this matter it was stated that factual details relatingto the implementation of the allegedly unlawful contract would not be detailed forthe reason that they were irrelevant and after the fact to any determination ofwhether the execution and existence of the contract provision in questioh wereitself violative of Section 8(e). The Board having concluded contrarily that imple-mentation is a factor in determining whether it is unlawful "to enter into anycontract" of the variety alleged here, I shall summarize the findings based uponthe additional evidence supplied.Prior to October 1963 the Company's radio station WINS provided traffic infor-mation on a makeshift basis, gleaning the pertinent details through news assistantsnot members of the bargaining unit by telephone from such sources as the TransitAuthority, the various police departments in the area, and by individual reports ofparticular traffic situations.This information, in report form, was broadcast byannouncers without any prearranged schedule.On October 21, 1963, the Company entered into an agreement with CarsonHelicopters,whereby that organization would provide a helicopter and pilot toprovide traffic reporting service on a 5 day per week basis, 2 hours each morningand 2 hours in the late afternoon. Because of recurring operational difficultieswhich resulted in frequent cancellation of flights and programs the Companycanceled its contract with Carson on March 31, 1964, and has not since engagedin any similar traffic reporting operation.Section 8(e) provides, In pertinent part, as follows :It shall be an unfair labor practice for any labor organization and any employer toenter into any contract or agreement, express or implied, whereby such employerceases or refrains or agrees to cease or refrain from handling, using, selling, trans-porting or otherwise dealing in any of the products of any other employer, or to ceasedoing business with any other person, and any contract or agreement entered intoheretofore or hereafter containing such an agreement shall be to such extent unen-forceable and void. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeginningon April 19, 1965, approximately 10 months following the first hear-ing in this matter, the program format of WINS was materially changed fromthe usual pattern of music, specialty, and news programs, to one whereby its 24hour broadcast program consisted exclusively of news.The specifics of the Company's relationship with Carson and the nature of itsbroadcasting operations will be developed by consideration of the answers to thequestions propounded by the Board in its remand order.mI. THE EVIDENCE REQUESTED BY THE BOARDPursuant to the Board's order evidence was sought as it specifically related tothe question propounded. For reasons of order and convenience the findings whichImake based upon the evidence presented will be set forth, following the relatedquestion, in the numerical order in which it was initially requested, as follows:1.The scope of the bargaining unit and the number of employees therein.Itis stipulated among the parties that in conformity with the August 6, 1963, agree-ment between the Respondent and the Company the bargaining unit included allactors, singers, announcers,newsmen,and the special program announcers, andprior to that time the category of "newsmen" had not been included in theearliercontract.Itwas further stipulated that for several years prior to the presenttimethe Company has not had employees in the actor or singer category for thereasonthat programs involving such categories of employees have not been trans-mitted over station WINS.Prior to April 1965, the bargainingunit consistedof 2 newsmen, 5 special pro-gramannouncers, generally referred to as disc jockey, and 6 staff announcers.After April 1965, the bargaining unit constituted 21 or 22 employees, all classifiedas newsmen-announcers.32.The types of work covered by the collective-bargainingagreement.The 1963-1966 National Code Of Fair Practice For Commercial Broadcasting, sets forth inconsiderable detail in its paragraph 55 a description of the work covered by thecode and collective agreements made in conjunction therewith. Upon the creditedtestimony of Joseph O. Schertler, the Company's industrial relations manager, it isclear thatWINS has never used either actors or singers but only announcers andspecial staff program announcers. Since April 1965 there have been added theduties of news gathering, writing, and editing, regardless of whether the individualsconcerned regularly appear before the microphone. Thus the unit presently includednewsmen, announcer newsmen or announcers, and news writers who did not go onthe air.3.The definition of the terms "package shows" and "package programs" as usedby the parties in the contract.It is stipulated that the terms are synonymous. Theyrefer to a program of whatever length that is produced by a person, firm, or cor-poration, other than WINS, for exclusive use by WINS. Such a program can be inthe form of a dramatic show, variety show, newscast or report, poetry reading, artor book reviews or criticisms, or any other broadcast material for use on WINS,thatWINS might itself produce, using its own facilities and employees, but choosesnot to produce itself and buys or hires fromsomeone else.4.The extent to which the Company, in the normal conduct of itsbusiness,purchases from others, for its exclusive use, packagedshowsor other broadcastmaterial.News Director Stan Brooks credibly testified without contradiction thatduring the time of his employment since September 1962 no material has beenused on WINS which has been prepared by another company for WINS' exclusiveuse. Itappears from other credited testimony in the record, however, that numerousprograms have been prepared by other outsideagenciesand individuals for use onWINS, but such programs were also presented on other radio stations and there-fore were not deemed to be for WINS' exclusive use. Examples of this were NewYork Stock Exchange reports presented by Miss Lolly Glimm and materials pre-pared by the Company's Washington NewsBureaufor use on the several broad-casting stations owned by the Company and/or its affiliates. There was also evi-dence that certainso-calledfree-lance reporters prepared and presentedmaterialsover WINS which were also presented elsewhere.5.Whether, and to what extent, the Respondent also represents employees out-side of the bargaining unit who are engaged in the production of such packaged8The credited,undenied testimony of Stan Brooks,newsdirector of WINS AMERICANFEDERATIONOF TVAND RADIOARTISTS251shows or other broadcast materials.Inasmuch as there do not appear to be pack-aged shows on other broadcast materials prepared by employees outside the bar-gaining unit for exclusive presentation on WINS,it follows that the Union's repre-sentation of employees cannot be determined.Itdoes appear,however, thatRespondent and its national affiliates do have 2,837 separate agreements withemployers.6.Whetherand to what extent anyperson, firm,or corporation whose employeesare not represented by Respondent,and which packages or preparesprograms,commercial announcements,or other materialsimilar in kind to that broadcast bythe Company,pays toits employees compensation substantially the same as thatpaid by the Company to its own employees.Neitherthe Companynor Respondentcould provide any knowledge or information that would answer this question.Inasmuch as it would involve a survey of the entire industry,including such mem-bers of the industry as arenotrepresented by Respondent,the information cannotbe obtained without a canvass of each firm or organization in the industry itself.7.Whetheremployees hired byWestinghouse Broadcasting Co., to performservices coveredbytheCompany'scollective-bargaining agreement with theRespondent also performs similar services by other producers of packaged showsand programs when and if not employed by the Company.The WINSemployeesare available for outside engagements,as permitted by the collective-bargainingagreement,and do perform them. Included in the record are a number of individualaffidavits of employees attesting to their outside activities within this limitation.8.The terms of the contract between the Company and Carson Helicopter, Inc.,with respect to whether the helicopter pilot was to perform the traffic-announcingduties himself or whether an announcer was to accompany him in the helicopter toperform such duties.The contract referred to provides in pertinent part as follows:It is agreed that such pilot will broadcast traffic reports and other materialsrequestedbyWINSatwhatever times andon whateverdays the stationrequests.CARSON warrantsthat such pilot and any substitute or replace-ment therefor,will have the requisite qualifications for full and satisfactoryperformance of all obligations hereunder.The contract furtherprovidesthat "WINSmay assign one (1)observer to thehelicopter for any flight."That thisprovision was in fact intended to provide thatthe pilot himself was to do the announcing was substantiated by the credited testi-mony of Mark Olds, former general manager of stationWINS,and Richard A.Carson,president of Carson Helicopters,Inc. In this respect I specifically rejectas unsubstantiated the interoffice memo written by a company employee, JerrySherwin, on March 18, 1964, several weeks before the termination of the helicop-ter contract,to the effect that there would henceforth be a pilotandan announceraboard. It was credibly established to my satisfaction by testimony of both Oldsand Carson that the reference to an announcerwiththe pilot was erroneous, andthat the individual referred to in the memo was in fact a newly assigned pilot whowas being oriented in the duties he would subsequently assume as a "backup" pilot.I would similarly reject as not responsive to the Board's inquiry the correspond-ence between Company and Respondent's representatives submitted in evidence byRespondent in support of its claim that the contract was silent as to whether thecontract terms provided that an announcer accompany the pilot. The contractterms, as quoted above, are unequivocal on this point and I accept them as respon-sive to the question.The correspondence offered by Respondent relates to theeventuality of the Company hiring an announcer or a pilot. This never materializednor does the proferred evidence address itself to the question asked.9. The unionaffiliation, ifany, of Carson's pilots.The pilots were not unionmembers .410.Whether the Union represents any pilot-announcers outside of the bargainingunit.The Union represents the helicopter reporter employed by radio station WJRZ,Newark, NewJersey. Similarly, a pilot-announcer employed by station WOR, NewYork, N.Y.,to operate a company-owned helicopter was determined by arbitrationnot to be a member of the bargaining unit. In contradistinction it is to be noted thatthere is no dispute that the pilot-announcer involved herein was employed by Car-son Helicopter to pilot a plane owned by and under the control of that organization.11.If the pilot performed the announcing duties, the rates paid to, and benefits*The credited testimony of Richard Carson. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived by, the pilot from Carson as compared with the rates paid and benefits pro-vided by the Company to its employees in the unit.Carson paid the pilot for hisduties as a pilot and was not paying him for doing any announcing or reporting.512.Whether the Company had in its employ in the unit any person who couldhave performed the complete duties of pilot-announcer.News DirectorStan Brookstestified that he knew of no one in the organization's employ who could fly a heli-copter. Similarly, former GeneralManager Olds testified that to the best of hisknowledge there was no one in the employ of the station who could fly a helicopter.There was no other evidence in the record to suggest that any employee of the sta-tion was so qualified13.The factors, including but not necessarily limited to economics, availabilityofWINS personnel, and the skills requited for traffic announcing, involved in thedecision to contract the announcing duties to Carson in lieu of contracting for theuse of a helicopter and providing a unit employee of the Company to perform theannouncing duties.At the outset it is to be noted that radio stations have beenknown to own their own helicopters and hire pilot-announceis. Tnus(supra)stationWOR had such an individual in its employ to fly its own helicopter and it wasdetermined upon arbitration that this employee was not a member of the bargainingunit of that station. Former General Manager Olds credibly testified that such anarrangement would have cost the Company considerably more to pay an announcerto perform duties which would most certainly be considered hazardous. Under theexisting terms of the contract with AFTRA arithmetical computations clearly showthat such a cost for the employment of a staff announcer would exceed the approxi-mate $10-per-hour rate paid by Carson to its pilots, based upon Carson's creditedtestimony concerning the salaries paid his pilots which are based upon a 4-hour day,5-day week schedule.In elaboration of the Company's estimate of the hazardousnature of such work,if z,ssigned to a staff announcer,Olds stated that he did notdeem such an assignment a matter of good policy at this early stage of the newprogram. No one volunteered for duty.14.Any other evidence relevant to the issue of whether the clause in question, asinterpreted and applied,was directed,inwhole or in part, at a secondary object asdefined in the remand order (i.e. the protection of union members generally ratherthan the protection of unit members solely).The Company's Industrial RelationsManager Schertler credibly quoted Respondent's Executive Secretary Ken Groot asstating that a clause proposed during contract negotiations that was similar in con-tent to the final paragraph 7 in dispute was essential to stop the Company or anyother producers from going to scab producers throughout the country, from buyingfrom non-AFTRA people, or the few AFTRA people who would sometimes bewilling to work under scale.Groot never denied having made this statement. TheCompany on the other hand stated at the time its belief that the inclusion of theclausemight constitute a violation of antitrust laws. In thus objecting as a legalmatter at the time of the 1963 contract execution to the inclusion of paragraph 7the company management agreed, according to its attorney, John W. Steen, whomI credit, to accept the provisions stating to Respondent's repre,entative it had nointention of policing the wage rates being paid employees of other employers withwhom it happened to be doing business.Respondent submitted as evidence of its objective,as required in the Board'sinquiry, collective-bargaining agreements that it has with employers. Included inthese submissions are the AFTRA National Sustaining Radio Agreement for Actorsand Singers, the Code of Fair Practice for New York Local Television Broadcasting,and similar codes for various other regions throughout the country wherein AFTRArepresents employees in the radio and television industry.There is also in evidencethe 1963-1966 National Code of Fair Practice for Commercial Radio Broadcasting.Paragraph 66 of this document states as follows:Purchase of Packaged' Shows:Nothing in this Code shall be construed as pre-venting the Producer from buying packaged shows from fair independent con-tractors;provided that the Producer must, in its agreement with the independentcontractor,include a provision requiring such contractor to sign, adopt andconform to AFTRA's Code of Fair Practice, and further providing that suchindependent contractor becomes a signatory to such code and a signed copy ofthe code is delivered by the Producer nr independent contractortoAFTRA5The credited testimony of Carson AMERICAN FEDERATION OF TV AND RADIO ARTISTS253not later than 24 hours (excluding Saturdays, Sundays and holidays) prior tothe first broadcast of the program. AFTRA agrees with the Producer that ifan independent contractor has signed this Code and the Producer has com-plied with this paragraph, AFTRA will not exercise its right to strike againstthe independent contractor so as to create program emergencies for theProducer.The contract between Respondent and the Company dated August 6, 1963, whichincludes the disputed paragraph 7, also contains the following paragraph applicableto the Code of Fair Practice:8.Except as provided in Paragraph 12, Page 13 (relating to network broad-casts), or otherwise specifically provided in this agreement, programs, tran-scriptions, or other material produced by Station WINS, whether or not broad-cast on Station WINS and/or which are broadcast on other stations, shall becovered by all the terms and conditions of the then current applicable AFTRACode of Fair Practice.Explaining the relationship of the codes to separate contracts such as the one underconsideration here, Respondent's Executive Secretary Groot stated:We are concerned about material which is made available to radio and tele-vision stations in the New York area, as we are in any other area, and main-taining a standard which relates to that material, so that material which isbroadcast on one station can not be broadcast at less than material which isbroadcast at another station when it is made under those contracts.Upon further examination by counsel, Groot explained that in the process ofnegotiation the Company had asked that a subcontracting clause contained in the1960 agreement be deleted and that he objected to this request. Groot testified tonothing more than the fact that he did object, but at the hearing before me he statedthe reasons for his objection. There is nothing in the record to suggest, however,that these reasons were expressed to anyone at the time of the negotiations. As heexpressed them to me at the hearing they were as follows:Q.What was the basis of your objection?A. It was a much stronger provision. It obligated the Company to securecompliance with the collective bargaining agreement by any sub-contractor whowould supply material to WINS to broadcast on WINS.Q.Why did you want to have a sub-contracting provision in your collectivebargaining agreement?A. We were concerned that by the process of sub-contracting there would bedanger to our collective bargaining unit at the Station, and the possible per-formance of broadcast functions by other people, performers, who were notcovered by collective bargaining agreement at rates and conditions which wereless than those provided in the collective bargaining agreement.Our sole concern was the protection of the individuals who were working atthe station and those who were represented by AFTRA as part of the collectivebargaining agreement in that Station. I say our sole concern. I mentionedpreviously that there was a further consideration of protecting the standardsthat we had established, protecting the unit itself, the people who work thereas well as the standard which we had established.Groot appears to have involved himself in a contradiction in describing what wasand what was not his concern in securing the agreement referred to. Thus, thereafteron cross-examination, after first denying that one of the purposes in securing para-graph 7 was to maintain the employment conditions set forth in the Respondent'sbargaining agreements in the New York area he proceeded to indicate an objectivewhich would seem to be directed to theprotection of union members generally,when, with respect to initial discussions with WINS, he acknowledged having statedduring the investigative phase of this proceeding:The Union's objective was two-fold, one to endeavor to maintain reasonablewages and working conditions, so that employers who executed collective bar-gaining agreements with the Union would not be placed by the Union in unfaircompetition with each other by permitting some employers to maintain pro- 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDgramming from other employersatwages,hours and employmentconditionssubstantially below those set forth in collectivebargaining agreements in thearea.and directed to the members of the unit,as wellthusThe second reason was that the Union was concerned about the increasingtrend by radio stations to sub-contract work and services normally performedby regular staff employees of the radio station so that instead of using theservices of staff employees at the rates and under the employment conditionsestablished by collective bargaining agreement and intended to be performedby members of the collective bargaining unit, the station would be able to gooutside to independent contractors or individual producers or packagers andsubcontract for a programming service normally furnished by the station itselfat rates and under conditions less than those established in the collectivebargaining agreement for the members of the bargaining unit.By way of apparent further explanation Groot thereafter stated:Obviously,one contract and the terms of that agreement affect the terms thatwe negotiate in every collective bargaining agreement. This means simply thatifwe allow one station to include the right to purchase material from a sub-contractor at rates which are less than those provided in that contract, that hasto damage relationship and the bargaining-collective bargaining at any otherstation in the New York area.IV.CONCLUSIONSThe basicconclusionrequired by the Board's order ofremand isthe determinationof whether either or both of the parties to the collective-bargainingagreementwhich included paragraph 7 understood and acquiesced in a secondary object for theclause and/or whether secondaryconsequenceswould flow from it on the basisof certain circumstances to be gleaned from additional evidence.The secondary object, as defined by the Boardin itsorder of remand is "theprotection of union members generally rather than the protection of unit memberssolely."Thus by its inclusion of the word "solely" the Board would consider thesecondary objective to be established if findings based upon any substantial, credibleevidence would establish that paragraph 7 of the complaint was negotiated, uponthe insistence of AFTRA, for "the protection of union members generally." Thefindings set forth above amply establish this.In the first place, the language of the contract of which the disputed paragraph 7isa part is not, in fact, a self-contained document. Indeed by its paragraph 8 itincludes, by reference, AFTRA's Code of Fair Practice wherein standards areestablished for members employed in the industry(supraat page 7). And in hisexplanation of this, AFTRA's Executive Secretary Ken Groot, the gentleman whodemanded and secured paragraph 7 in the contract on AFTRA's behalf, stated, ifImay repeat:We are concerned about material which is made available to radio and tele-vision stations in the New Yorkarea, aswe are in any other area, and main-taining a standardwhich relates to that material, so that material which isbroadcaston one station can not bebroadcastat lessthan material which isbroadcast at anotherstation whenit is made underthose contracts.A readingof this explanation suggests nothingless on the part of AFTRA's bar-gaining representative than a purpose(or object)of maintainingindustry standards.I am not unaware,of course, that Grootalso testifiedthat "his sole concern wasthe protection of the individuals who were working at the station." But in the nextbreath heappearsto have involvedhimself ina contradiction, saying, "there wasa furtherconsiderationof protectingthe standardswe had established,protectingthe unititself,the people who worked thereas well as thestandard which we hadestablished." [Emphasis added.](Supraat page 8.) Groot thus would seem to besupplying the dual objective of which the Board inquired. Similarly Groot acknowl-edged havingstated on an earlier occasiona dual purpose in securing paragraph 7,when hestated,in part(supraatpage 8), that the Union's objectives were two-fold, and thatone was to maintainwages and workingconditionsso that employersexecutingagreementswith the Union would not be placed incompetitionwith eachother by permitting other employers to "maintain programming" (i.e. sub-contract) AMERICAN FEDERATION OF TV AND RADIO ARTISTS255from employers paying substandard wages. Citation of authority is not necessary atthis point to conclude as I do that Groot was suggesting a maintenance of standardsin the industry,locally, for the protection of union members,locally, and not justthose employed by one employer, WINS.And finally Groot,by way of further explanation,added further emphasis toAFTRA's secondary objective when he stated(supra,at page 9) that "the termsof that agreement affect the terms that we negotiate ineverycollective bargainingagreement" [emphasis added].And, by way of explaining the vice of sub-contractingat lessthan AFTRA's scale,he explained that it would damage bargaining relation-ships "at any other station in the New York area."Upon the foregoing,therefore,it is clear from the statements of the representativeof Respondent who sought and obtained from the Company the contract clausealleged to be violative of the Act, that at least one objective in requesting andobtaining this clause was the protection of wage and working standards of the mem-bers of the Union generally who worked in the New York area.As it has been heldby theBoard that any contract provision executed for such an objective constitutesa violation of the Act,6I accordingly conclude and find that Respondent, bydemanding and requiring as a condition of executing a collective-bargaining agree-ment containing a "work-standards"agreement denominated as paragraph 7, as setforth above(supraat page 2), and by thereafter executing a contract containingthis agreement thereby violated Section(8) (e) of the Act.Having foundthatRespondent,by the purpose and objective manifest in thenegotiation and execution of the contract herein,violated Section 8(e), I find itunnecessary to draw any further conclusions relative to the implementation of thecontract,the nature of the broadcasting industry in the New York area, or theintricacies of helicopter traffic reporting.Similarly,as I have found and conclude that one of Respondent's stated objectivesin procuring paragraph 7 was an objective held by the Board to contravene thestatute, I find it unnecessary,as urged in General Counsel'sbrief,to consider therelevance of the Supreme Court'srecent decision inUnitedMine Workers v.Pennington7to the legality of such contract provisions as paragraph 7 herein.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof AFTRAset forth in section III of my Decision attached heretoasAppendixA, having occurred in connection with Westinghouse'soperation ofstationWINS,I conclude and find to have a close,intimate,and substantial relationto trade, traffic,and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow thereof.VI.THE REMEDYHaving found and concludedthat AFTRAhas engaged in an unfair labor prac-tice,I shall recommend that it cease and desist therefrom and take certain affirm-ative action designed to effectuate the policies of the Act.[Recommended Order omitted from publication.]APPENDIX ATRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on January 15, 1964, by Westinghouse Broadcasting Com-pany, Inc. (Del.), Charging Party herein, the Regional Director for Region 2 of theNational Labor Relations Board, herein called the Board, issued a complaint onbehalf of the General Counsel of the Board on April 30, 1964, against AmericanFederation of Television and Radio Artists (AFTRA), New York Local, Respond-ent herein and frequently referred to as AFTRA, alleging a violation of Section8(e) of the National Labor Relations Act, as amended (29 U.S.C. Sec. 151,atseq.),herein called the Act. In its answer duly filed on May 19, 1964, Respondent,while admitting certain allegations of the complaint, denied the commission of any6Orange Belt Belt District Council of Painters#48, AFL-CIO,153 NLRB 1196.7 381 U.S. 657. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practice. Thereafter, onMay 25, 1964, Respondent filed with theRegional Director its motion to dismiss complaint, which motion and general coun-sel's opposition thereto were referred to me for disposition after opening of hear-ing in this proceeding.Pursuant to notice the hearing was held before me on June 10, 1964, in NewYork, New York. All parties were represented by counsel and afforded full oppor-tunity to be heard, to present oral argument, and to file briefs with me. Immedi-ately upon the opening of the hearing and the admission into evidence of the for-mal pleadings in the matter, counsel for the General Counsel invited my attentionto the Respondent's motion to dismiss, and the opposition thereto previously re-ferred to me, and requested that I rule thereon. Upon my determination at that time,after review of the pleadings, that justiciable issues were presented by the pleadingsformy determination, I denied the motion, and at this time reaffirm my ruling.Whereupon counsel for the General Counsel moved, without opposition, for judg-ment on the pleadings. In the course of oral argument on this motion Respondentsought by way of offer of proof to submit a stipulation of facts designed to estab-lish circumstances under which the contract provision, the basis of the alleged ille-gality herein, had been implemented. Upon my ruling that the offer of proof wouldbe received into the record but its relevance to the issues not then determined coun-sel for the General Counsel moved in the alternative, without objection, for sum-mary judgment, the sense of such motion being that in the event I thereafter con-cluded that the stipulated facts were relevant then consideration of them wouldnot be foreclosed by a motion restricted only to the pleadings. Thereafter, onJune 26, 1964, I granted. the motion for summary judgment to the extent that Ifound it unnecessary to take any evidence in support of the complaint or Respond-ent's answer thereto, excepting Respondent's offer of proof by way of stipulation,should I herein determine it to be material.' For reasons which shall appear hereinI have not considered Respondent's offer of proof respecting contract implementa-tion and will reject it as not being material evidence in this proceeding.2 Quiteapart, however, from its function as Respondent's offer to prove contract imple-mentation the stipulation of facts contains information relevant to the nature ofthe employer's business and to its collective-bargaining agreement with AFTRA,which facts I shall rely on herein.Briefs were filed by all parties on August 1, 1964.Upon, consideration of the record, including the briefs submitted and all argu-ments before me, I make the following.FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE EMPLOYERWestinghouse Broadcasting Corporation, Inc. -(Del.), the employer of the employ-ees represented by Respondent, is a Delaware corporation maintaining an office andplace of business in New York, New York, where it is engaged in the operation ofradio broadcasting station WINS and in performing related services.Westinghouse annually receives in excess of $1 million for its broadcasting andrelated services, of which services in excess of $50,000_ were performed in, and forvarious enterprises located in, States other than the States wherein it is located.Upon the foregoing conceded facts I conclude and find Westinghouse to be anemployer within the meaning of Section 2(6) and (7) of the Act.II.THE STATUSOF THE RESPONDENTThe Respondent, AFTRA, is admitted to be a labor organization within themeaningof Section 2(5) of the Act and I so conclude and find.III.THE UNFAIR LABOR PRACTICEA. The factsOn August6, 1963, 5 months before the filing of the charge herein,Westinghouseand AFTRA,the representative of a bargaining unit of Westinghouse's employees,1KVP Sutherland Paper Company-Sutherland Division,143 NLRB 8342 Infra. AMERICAN FEDERATION OF TV AND RADIO ARTISTS257entered into a collective-bargaining agreement effective until February 2, 1966,which included-among its terms and conditions of employment the following pro-vision designated as paragraph 7:Nothing in this agreement shall be construed as preventing WINS from buyingpackage shows or other broadcast material made exclusively for use overWINS from independent contractors providing, however, that WINS in itscontract with the packager receives a representation and warranty that theperformers on the package program, or other broadcast material, have beenpaid compensation not less than the compensation which would have been pay-able to said performers if WINS had produced the program or other broadcastmaterial itself.Since its execution the contract, including paragraph 7, has admittedly at all timesbeen maintained in full force and effect by the parties.B. The issueThe sole issue presented by the pleadings herein is whether paragraph 7 of thecollective-bargaining agreement between Respondent andWestinghouse violatesSection 8(e) of the Act which provides in pertinent part as follows:It shall be an unfair labor practice for any labor organization and anyemployer to enter into any contract or agreement, express or implied, wherebysuch employer ceases or refrains or agrees to cease or refrain from handling,using, selling, transporting or otherwise dealing in any of the products of anyother employer, or to cease doing business with any other person, and anycontract or agreement entered into heretofore or hereafter containing such anagreement shall be to such extent unenforceable and void ... .C. Respondent's defensesRespondent interposes several contentions by way of defense to the allegationsherein.Thus it contests the authority of the Board to determine the legality ofparagraph 7 without reference to surrounding facts and circumstances, and in sup-port thereof offered to prove by way of stipulated facts the manner in which thecontractwas implemented.Moreover, relying on the decision of the Court ofAppeals for the District of Columbia inTruck Drivers Union Local No. 413,International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers ofAmerica v. -N.L.R.B.,334 F.2d 539 (C.A.D.C.), decided April 9, 1964, denyingenforcement -of 140 NLRB 1474, and frequently referred to as thePattonWare-housecase, Respondent urges that the Board's earlier position is in error in that itdoes not properly evaluate the motives, objectives, and purposes involved in theexecution of such a provision as is involved here.D. Respondent's offer of'proofIn introducing his offer of proof at the hearing, counsel for AFTRA contendedthat the facts surrounding the implementation of the provision in the contract wereessential to a determination of the effect of the provision itself. Thus counsel soughtto introduce the facts and circumstances of an arrangement whereby Westinghouseentered into an agreement with Carson Helicopters pursuant to which Carson agreedtomake available to Westinghouse a helicopter and a licensed pilot to broadcasttraffic reports, special news events, and other materials requested by Westinghouse,said pilot to be an employee of, and to be paid by, Carson. This contract does notcontain a representation and warranty that the pilot will be compensated in accord-ance with paragraph 7 of the collective-bargaining agreement.InMary Feifer, d/b/a American Feed Company,133NLRB 214, the Boardheld that in assessing the legality of a contract provision alleged to be violative ofSection 8(e) evidence of a request or attempt to enforce such a contract was imma-terial, and found "the act of entering into, signing, executing, or making a contract,either express or implied, prohibited by Section 8(e) sufficient to establish a viola-tion of that section." With this the court of appeals in thePatton Warehousecase 38 Supra.2 5 7-5 51-6 7-v o f 160-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDis in agreement, holding that "implementation of a contract was not relevant to itsvalidity under § 8(e)." Accordingly, I reject as immaterial AFTRA's offer to provethemanner in which paragraph 7 of the contract herein was implemented, and Iconclude and find to be irrelevant so much of the stipulated facts in the record aspertained to or support such an offer.E. Analysis and conclusionsThe simple issue in this case is whether paragraph 7,in and of itself,comeswithin the proscription of Section 8(e). Thus, as I have already noted, it is entirelyirrelevant how that provision was implemented or applied,4 if, in fact, it ever was.Such being the case it wouldseemappropriate to test this provision against theproscriptive statutory language without tangential discussion of matters not relatedto this problem. For, as the Board has said in laying down itsmodus operandiforsuch determinations:With respect to contracts and agreements prohibiting an employer from thecontracting or subcontracting out of work regularly performed by his employeeswe shall examine each such contract or agreementasitcomes beforeus. Thelanguage used, the intent of the parties, and the scope of the restriction varygreatly in such agreements and each must meet scrutiny in terms of thestatutory restraintan itsown.5 [Emphasis supplied.]In essence, therefore, it would appear that, given the statutory and contract languagefor direct comparison and the Board's established policy of adhocconsideration ofeach case, the issue really reduces itself to one primarily of grammatical constructionrather than legal interpretation.If we paraphrase the language of paragraph 7, as quoted above, we note that acondition, notwithstanding its affirmative appearance, has been imposed uponWINS' (Westinghouse's) right to buy from independent contractors package showsor other broadcast material made exclusively for use over WINS. Consequently, onlythose shows and materials may be used which have been represented or warrantedto have been made by performers whose compensation fromtheiremployer, theindependent contractor referred to, was not less than it would have been had theseperformers done the same work directly for, and were compensated directly by,WINS. The obvious corollary to this is that by the condition imposed upon WINS,any package work that was made by independent contractors whose performerswerenotpaid the WINS level of compensationcould notbe used. Thus in suchcircumstancesWINS would be prevented by the terms of the contract from buyingsuch package shows or materials. The condition so imposed upon WINS, therefore,isone directly related to the salary compensation, not of its employees, but ofemployees of another employer. And the condition goes directly to WINS' right topurchase and use the materials thus made.Applying the language of the statute to the condition imposed upon WINS' freeuse of the package shows and other broadcast materials by paragraph 7 of thecontract it is elementary that Westinghouse and AFTRA have entered into an agree-ment whereby Westinghouseagreesto refrain from handling or using the productsof another employer, the independent contractor supplying the package shows.Grammatically and logically the contract language can have no other import. Thismanner of agreement, by "limiting the persons with whom [Westinghouse] may dobusiness," 6 and by regulating and establishing "approved conditions for employeesof another employer," 7 accomplishes precisely what the language ofSection 8(e)4 America Feed Company,supra.5Milk Drivers and DairyEmployees'Union,LocalNo. 546, Teamsters,133 NLRB 1314,1316-17 enfd. 314 F.2d 761 (C.A. 8).GLocal 585 of the Brotherhood of Painters,Decorators& Paper Hangers of America,AFL-CIO (Falstaff Brewing Corp.),144 NLRB 100.TMeat and Highway Drivers, IBT, Local UnionNo. 710,143 NLRB 1221. See alsoOhioValley Carpenters DistrictCouncil(Cardinal Industries),136 NLRB 977, footnote 2. AMERICAN FEDERATION OF TV AND RADIO ARTISTS259forbids. I accordingly find and conclude that AFTRA, by admittedly entering intosuch an agreement, thereby violated Section 8(e) of the Act .8As the unequivocal language of the contract thus squarely accords with theequally unequivocal language of the statute I find it unnecessary to speculate uponand discuss the many interesting but not too relevant nuances of legal theory sug-gested by counsel.Indeed while I have fully considered the cases referred to me Iam particularly mindful of the Board's stated determination in this field that it willreach its decisions on a case-to-case basis.9 The ingredients of the instant case, uponfull consideration,suggest no result except the one I have reached.I am also aware of the contrary holding of the Court of Appeals for the Districtof Columbia in thePattonWarehousecase,overruling the Board on the issue pre-sented here albeit I have relied on a portion of that case for another propositionelsewhere in this Decision.1° With all due respect to the court, with whose decisionin this matter I do not agree,I have no alternative but to follow the course oforderly procedure by applying established Board precedent which the Board orSupreme Court has not reversed.ii I therefore reject as authority that portion ofthe court's decision at odds with the findings and conclusions reached here.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activitiesof AFTRAset forth in section III, above,having occurred in con-nection with Westinghouse's operation of stationWINS,I conclude and find themto have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.V. THE REMEDYHaving found and concluded that AFTRA has engaged in an unfair labor prac-tice, I shall recommend that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.[Recommended Order omitted from publication.]8 Paragraph 7 of the complaint alleges and Respondent's answer admits the act of execu-tion of the objectionable contract, paragraph 9 alleges and the answer likewise admits thatsince the date of its execution the parties have maintained it in full force and effect, andparagraph 11 alleges the conduct described in both of these paragraphs to constituteviolations of Section 8(e). Although the complaint thus alleges maintenance of the contractto be a violation I find it unnecessary to make such a finding. Consistent with my ex-clusion of AFTRA's offer of proof, with counsel for General Counsel's objection to theoffer in the first instance, and with established Board precedence, I have already concludedand found that implementation of such a contract need not be proven to establish aviolation of Section 8(e).American Feed Company, supra.In view of this and consistentwith It I make no finding with respect to maintenance of the contract herein insofar asmaintenance is considered synonymous with implementation, which I understand it to be.Cf Webster's Third New International Dictionary, 1961, pages 1134, 1362.9Milk Drivers Local No. 546, supra,footnote 5.19Truck Drivers Union Local No. 413, IBT v. N.L.R.B., supra,page 4 and footnote 3.u Iowa Beef Packers, Inc.,144 NLRB 615 enfd. 331 F.2d 176 (C.A. 8).APPENDIX BUNITED STATES OF AMERICA BEFORE THENATIONAL LABOR RELATIONS BOARDAmerican Federation of Television and Radio Artists (AFTRA), New York LocalandWestinghouse Broadcasting Company, Inc. (Del.).Case 2-CE-23ORDER REOPENING RECORD AND REMANDING PROCEEDINGTO REGIONAL DIRECTOR FOR FURTHER HEARINGOn September 9, 1964,Trial Examiner Thomas F. Maher issued his Decision inthe above-entitled proceeding, finding that, by entering into a collective-bargainingagreement containing a "work-standards" type provision, denominated therein as 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDparagraph. 7,1 Respondent had entered into an agreement in violation of Section8(e) of the National Labor Relations Act, as amended. The matter having beenconsidered by the National Labor Relations Board, and in light of the Board'sacceptance of -the remand by the United States Court of Appeals for the Districtof Columbia inWilson& Co.,2 with respect to the legality of "work-standards"provisions under Section 8(e) of the Act.IT IS HEREBY ORDERED that the record in this proceeding be, and it hereby is,reopened and that a further hearing be held for the purpose of receiving evidenceconcerning the object of paragraph 7 of the collective-bargaining agreement betweenRespondent and Westinghouse Broadcasting Company, Inc., including such evidenceaswill enable the Board to determine whether each of the parties to the contractunderstood and acquiesced in.a secondary object for the clause (i.e. the protectionof union members generally rather than the protection of unit members solely)and/or whether secondary consequences within Section 8(e)'s intendment wouldprobably flow from the provisions of paragraph 7 in view of the economic historyand circumstances, of the industry, locality, andtheparties to the contract. Suchevidence shall include evidence as to (1) the scope of the -bargaining unit and thenumber of employees therein; (2) the types of work covered by the collective-bargaining agreement; (3) the definition of the terms "package shows" and "Packageprograms" as used by the parties in the contract; (4) the extent to which the Com-pany, in the normal conduct of its business, purchases from others, for its exclusiveuse, packaged shows or other broadcast materials; (5) whether and to what extenttheRespondent also represents employees outside the bargaining unit who areengaged in the production of such packaged shows or other broadcast materials;(6) whether and to what extent any person, firm, or corporation whose employeesare not represented by Respondent, and which packages or prepares programs,commercial announcements, or other material's similar in kind to that broadcast bythe Company, pays to its employees compensation substantially the same as thatpaid by the Company to its own employees; (7) whether employees hired by West-inghouse Broadcasting Company to perform services covered by the Company'scollective-bargaining agreement with Respondent also performs similar services forother producers of package shows and programs when and if not employed by theCompany; (8) the terms of the contract between the Company and Carson Heli-copter, Inc., with respect to whether the helicopter pilot was to perform the traffic-announcing duties himself or whether an announcer was to accompany him in thehelicopter to perform such duties; (9) the union affiliation, if any, of Carson'spilots; (10) whether the Union represents any pilot-announcers outside of the bar-gaining unit; (11) if the pilot performed the announcing duties, the rates paid to,and benefits received by, the pilot from Carson as compared with the rates paidand benefits provided by the Company to its employees in the unit; (12) whetherthe Company had in its employ in the unit any person who could have performedthe complete duties of the pilot-announcer; (13) the factors, including but notnecessarily limited to economics, availability ofWINS personnel, and the skillsrequired for traffic-announcing, involved in the decision to contract the announcingduties to Carson in lieu of contracting for the use of a helicopter and providing aunit employee of the Company to perform the announcing duties; and (14) anyother evidence relevant to the issue of whether the clause in question, as interpretedand applied, was directed, in whole or in part, at a secondary object as definedabove.IT IS FURTHER ORDERED that this proceeding be, and it hereby is, remanded tothe Regional Director for Region 2 for the purpose of arranging such further hear-ing, and that said Regional Director be, and he hereby is, authorized to issue noticethereof; and'Paragraph 7 provides:Nothing in this, agreement shall be construed as preventing WINS from buyingpackage shows or other broadcast material made exclusively for use over WINS fromindependent contractors providing, however, thatWINS in its contract with thepackager receives a representation and warranty that the performers on the packageprogram, or other broadcast material, have been paid compensation not less than thecompensation which would have been payable to said performers if WINS had pro-duced the program or other broadcast material itself.a Secretary's Order dated December 3, 1964, remanding 143 NLRB 1221 for further pro-ceedings pursuant toMeat and Highway Drivers, IBT, Local Union No. 710 Y. N L.R B ,335F.2d 709 (C.A D.C ) LOCAL 157, PLUMBERS261IT IS FURTHERORDERED that,upon conclusion of such supplementalhearing, theTrial Examinershall prepare and serve upon the parties a Supplemental Decisioncontainingfindings of facts upon the evidence receivedpursuant to the provisionsof this Order,conclusions of law, and recommendations,and that following theservice of suchSupplemental Decisionupon the parties,the provisions of Section102.46 of the National LaborRelationsBoard'sRules and Regulations,Series 8,as amended,shall be applicable.Dated, Washington, D.C., April 6, 1965.By direction of the Board:JOHNC. TRUESDALE,Associate ExecutiveSecretaryLocal 157, United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United States andCanada, AFL-CIOandMidwest Homes,Inc., Charging Party,and Modern House Facilities,Inc., Party in Interest.Case 25-CD-o3.July 28,1966DECISION AND ORDEROn May 24,1966,Trial Examiner George L. Powell issued hisDecision in the above-entitled proceeding,finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter,the Respondent and the General Counsel filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended,the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [ChairmanMcCullochandMembers Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision,the exceptions and briefs,and the entire recordin this case,and herebyadoptsthe findings,conclusions,,and recom-mendations of the Trial Examiner.1The Trial Examiner's Conclusion of Law No 2 does not specify that the Respondentthreatened,restrained,and coerced Midwest and the secondary employers in attemptingto accomplish its purpose It also fails to specify the employers whose employees were in-duced and encouraged to engage in a strike or concerted refusal in the course of their em-ployment to perform any servicesWe theref re modify the Trial Examiner's Conclusionof Law No 2 to read as tollows"2By engaging in a strike,and by inducing and encouraging employees of Alsman andSmith, Usreyand Sims, Roach and Roach,and Prose Electric to engage in a strike orrefusal to perform any services in the course of their employment and by threatening,coercing,and restraining Midwest,Modern,Roach and Roach,Usrey and Sims, and Alsmanand Smith with an object in each case of forcing or requiringMidwestto assign theplumbing work done on its prebuilt units at its plant in Carlisle, Indiana, to members ofitsUnion rather than members of Local 3010, United Brotherhood of Carpenters andJoiners of America,AFL-CIO,the Respondent has engaged in unfair labor practices withinthe meaning of Section 8(b) (4) (i) and (ii) (D) of the Act"We shall also revise the Order and notice in accoidance with this modified conclusionof law.160 NLRB No 27.